Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The Amendments and Remarks filed on 01/18/2022 in response to the Office Action of 09/17/2021 are acknowledged and have been entered.
Claims 1-4, 7-17, and 17-23 are currently pending and presented for examination on the merits.
Claims 1-4, and 16 are amended by Applicant. 
Claims 21-23 are new. 
Claims 5-6, and 17 are cancelled. 
Objections/Rejections Withdrawn
Objections 
The objections to the specification and drawing are withdrawn in view of amendment in the specification describing Fig. 18 and also removing hyperlinks.
Rejections 
The enablement rejections under 35 U.S.C. 112(a) is withdrawn because applicant’s arguments are persuasive.
The rejections under 35 U.S.C. 112(b) is withdrawn in view of amendment deleting the parenthesis in a claim, and the rejections under 35 U.S.C. 112(b) 112(d) are withdrawn in view of amendment to claim 4 and 16.
Claim Rejections - 35 USC § 102(a)(1)

Claim Rejections - 35 USC § 103
The rejection of claims 3 and 16-20 under 35 U.S.C. 103 as being unpatentable over Wong et al in view of Schrock is withdrawn because the combination of these two references does not teach the amended base claim 3.  
New Objections and New Rejections
Objection to claim
Claims 1 and 3 are objected to because of the following informalities:  the imitation PTPND does not appear to be a correct acronym for any gene.  For compact prosecution purpose, the mutated marker gene PTPND is interpreted as PTPRD, as identified in Fig. 16C-D. However, this interpretation does not relieve applicant the burden of responding to this objection. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over NPL29, IDS filed 1/18/2022 (“Skoulidis”) in view of FP31, IDS filed 1/18/2022 (same document as Application No. 16/306,380), and further in view of NPL22 McGranahan et al, IDS filed 01/18/2022.  
	Skoulidis teaches when co-mutations of KRAS and STK11 in LUAD (lung adenocarcinoma) predict resistance to PD-1 inhibitor therapy.
Skoulidis does not specifically teach NSCLC. One of ordinary skill in the art would recognize lung adenocarcinoma as a subgroup of NSCLC.
However, FP31 document discloses treatment of NSCLC patient with PD-1 antibodies [claim 1]. 
For claim 4, FP31 discloses missense mutations, a type of non-synonymous mutation [0190].
For claims 7 and 8, FP31 discloses PD-L1 expression pattern [claim 1].
For claim 9, FP31 discloses tumor high mutational load [0189].
For claim 10, FP31 discloses missense mutations [0190]

For claim 12, FP31 discloses the use of anti-PD-1 antibody nivolumab, pembrolizumab, STI-1110, TSR-042, PDR001, MEDI0680, BGB-A317, and INCSHR1210. Paragraphs [0151, 0149, 0160, 0159, 0158, 0153, 0155, and 0156].
For claim 13, FP31 discloses anti-PD-1 antibody is administered at a dose ranging from 0.1 mg/kg to about 10.0 mg/kg body weight once every 2 weeks [claim 12].
For claim 14, FP31 discloses administering anti-PD-1 antibody at a flat dose of 240 mg, once every 1, 2, 3, or 4 weeks [claim 13]. 
For claim 15, FP31 discloses a kit comprising a dosage ranging from about 4 mg to about 500 mg of antibody or an antigen-binding portion thereof that binds specifically to a Programmed Death-1 (PD-1) receptor and instructions for use [claim 15]. 
For claim 16, FP31 discloses missense mutation of marker genes, a non-synonymous type of mutation [0190]. 
For claim 18, FP31 discloses PD-L1 tumor with heterogeneous PD-L1 expression [claim 2].
For claim 19, FP31 discloses tumor high mutational load [0189].
For claim 20, FP31 discloses high inflammation [claim 10]. 
For claim 23, FP31 discloses anti-PD-1 antibody nivolumab [claim 11].
FP31 does not discloses HERC1.
However, McGranahan et al teaches LUAD (lung adenocarcinoma) patient with mutated marker gene HERC1 produces a neo-antigen HERC1P3278S triggering CD8+ T cell and correlated to an exceptional response to pembrolizumab [2nd
One of ordinary skill in the art, before the effective filing date, would have been motivated to treat a subject with lung cancer comprising performing the method of Wong et al by administering the PD-1 antibody nivolumab, thus inhibiting the PD-1 axis, to a subject that has a identified mutated gene TP53, and with the identified mutant gene arising from frameshift or nonsense mutation and expressing heterogeneous PD-L1 on tumors cell surface and continues on to teach that the tumors exhibited high inflammation, and Wu et al demonstrates the motivation for selecting subjects with wild-type STK11 gene, and McGranahan et al demonstrates the motivation for further selecting subjects with mutated marker gene HERC1 have exceptional response to pembrolizumab. Further, one of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon administering the PD-1 antibody nivolumab, inhibiting PD-1, to a subject with wild-type STK11 and mutated marker gene HERC1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7-8, 11-15, 18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 11-15, 18, 20, and 23 of U.S. Patent Application No. 16306380 in view of NPL22 McGranahan et al, IDS filed 01/18/2022.
Claim 1 is directed to an invention not patentably distinct from claims 1, 5, and 6 of PG Pub US20200325226 A1. Specifically, a method of treating wild-type STK11 NSCLC with an anti-PD-1 antibody.
Claim 7 is directed to an invention not patentably distinct from claim 1 of PG Pub US20200325226 A1. Specifically, tumor exhibits diffuse membranous PD-L1 expression.
Claim 8 is directed to an invention not patentably distinct from claim 2 of PG Pub US20200325226 A1. Specifically, tumor exhibits heterogenous PD-L1 expression.
Claim 11 is directed to an invention not patentably distinct from claim 10 of PG Pub US20200325226 A1. Specifically, tumor exhibits high inflammation. 
Claim 12 is directed to an invention not patentably distinct from claim 11 of PG Pub US20200325226 A1. Specifically, the anti-PD-1 antibody is nivolumab. 
Claim 13 is directed to an invention not patentably distinct from claim 12 of PG Pub US20200325226 A1. Specifically, the anti-PD-1 antibody is administered at a dose ranging from at least about 0.1 mg/kg to at least about 10.0 mg/kg body weight once about every 1, 2, or 3 weeks.
Claim 14 is directed to an invention not patentably distinct from claim 13 of PG Pub US20200325226 A1. Specifically, the anti-PD-1 antibody is administered at a flat dose of 240mg once every 1, 2, 3, or 4 weeks. 
Claim 15 is directed to an invention not patentably distinct from claim 15 of PG Pub US20200325226 A1. Specifically, A kit comprising: (a) a dosage ranging from about 4 mg to about 500 mg of antibody or an antigen-binding portion thereof that binds specifically to a Programmed Death-1 (PD-1) receptor and inhibits PD-1 activity ("an anti-PD-1 antibody"); and (b) instructions for using the anti-PD-1 antibody according to any one of claims 1 to 14.
Claim 18 is directed to an invention not patentably distinct from claim 2 of PG Pub US20200325226 A1. Specifically, tumor exhibits heterogenous PD-L1 expression.
Claim 20 is directed to an invention not patentably distinct from claim 10 of PG Pub US20200325226 A1. Specifically, tumor exhibits high inflammation. 
Claim 23 is directed to an invention not patentably distinct from claim 11 of PG Pub US20200325226 A1. Specifically, the anti-PD-1 antibody is nivolumab.    
US20200325226 A1 does not discloses HERC1.
However, McGranahan et al teaches LUAD (lung adenocarcinoma) patient with mutated marker gene HERC1 produces a neo-antigen HERC1P3278S triggering CD8+ T cell and correlated to an exceptional response to pembrolizumab [2nd paragraph, pg. 6].                                           
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/18/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642